Title: From James Madison to Benjamin Silliman, 26 May 1820
From: Madison, James
To: Silliman, Benjamin


                
                    Sir
                    Montpellier May 26. 1820
                
                I owe many apologies for not sooner recollecting that I was a subscriber for the first year of your Scientific Journal. I now inclose $5. which can not be more than I ought to pay for the numbers I have recd. of that valuable publication. Should it be less, be so good as to let me know. I sincerely wish you success in the prosecution of the work, and regret that the considerations which limited my engagement to a single year do not permit me to renew it. Be pleased to accept Sir my esteem and friendly respects
                
                    James Madison
                
            